ENGLAND, J.,
dissents.
RULE 6.110.
DRIVER IMPROVEMENT, STUDENT TRAFFIC SAFETY COUNCIL, AND DWI COUNTER ATTACK SCHOOLS
(a) In those areas where traffic law violators are sentenced or are allowed to elect to attend a driver improvement school or student traffic safety council school or are sentenced to a DWI Counter Attack School, the chief judge of the circuit shall issue a local rule designating the schools to which attendance is required. No DWI Counter Attack School shall be approved by the chief judges until approval is first granted by the DWI Schools Coordinator or the Traffic Court Review Committee.
(b) Any school not designated by the chief judge may seek approval by petition to the Traffic Court Review Committee.
(c) Any schools designated to serve an area of the state are subject to the inspection and supervision of the DWI Schools Coordinator or the Traffic Court Review Committee.